Citation Nr: 1511702	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-17 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for gastritis.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to service connection for a prostate disability.

14.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

15.  Entitlement to an effective date prior to March 17, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO in Atlanta, Georgia, that granted service connection for PTSD and assigned a 30 percent evaluation effective March 17, 2010, and denied service connection for a bilateral hearing loss disability, tinnitus, a bilateral foot disability, and COPD.

The issues of entitlement to service connection for a bilateral foot disability, COPD, a right shoulder disability, a low back disability, a left knee disability, a left hip disability, sleep apnea, hypertension, gastritis, GERD, and a prostate disability, and entitlement to an increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability or tinnitus began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.

2.  The Veteran filed a claim of entitlement to service connection for PTSD in February 2004, and a July 2004 rating decision denied the Veteran's claim.  The Veteran neither appealed that decision nor submitted new and material evidence within a year, and it became final.

3.  The Veteran filed a petition to reopen his claim for service connection for PTSD on August 22, 2005.  In December 2009, the Board denied the Veteran's claim, and in May 2011, the United States Court of Appeals for Veterans Claims (Court) reversed and remanded the Board's December 2009 decision.

4.  On March 17, 2010, while the Veteran's appeal was pending before the Court, the Veteran filed an additional petition to reopen his claim of entitlement to service connection for PTSD with the RO.  In April 2011, the RO granted the Veteran's claim of entitlement to service connection for PTSD effective March 17, 2010.

5.  Notwithstanding the Veteran's March 17, 2010 confirmation that he wished to reopen his claim of entitlement to service connection for PTSD, the Veteran has been continuously prosecuting a claim for PTSD since the time of his August 22, 2005 claim to reopen.  


CONCLUSIONS OF LAW

1.  Neither a bilateral hearing loss disability nor tinnitus was incurred in or aggravated by service, and such disabilities may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).

2.  The criteria for an effective date of August 22, 2005, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Furthermore, the issue of an earlier effective date for PTSD is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran was provided with an audiological examination in March 2011.  The Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  The Board, therefore, finds the March 2011 examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability and tinnitus as a result of his in-service experiences.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As organic diseases of the nervous system, hearing loss and tinnitus are chronic diseases and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss and tinnitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the presence of a current disability, the Veteran has been diagnosed with a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  With respect to the Veteran's claim for service connection for tinnitus, as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus during his appeal.  Thus, current disabilities are shown.  

With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service as the result of serving as a truck driver without hearing protection.  Furthermore, in September 2010, the Veteran stated that another soldier shot a weapon in close proximity to him in-service.  The Veteran's service separation document indicates that he served as a heavy vehicle driver.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral hearing loss disability and tinnitus.  

Turning to a review of the evidence of record, September 1966 and August 1968 Reports of Medical Examination indicates that the Veteran's hearing was normal.  In July 1966 and August 1968 Reports of Medical History, the Veteran denied experiencing hearing loss.  Moreover, the Veteran specifically denied experiencing hearing loss on his medical history survey completed in conjunction with his separation physical.  Not only that, but the Veteran noted a number of conditions on the examination, adding weight to his denial that he was experiencing any hearing loss at that time.

In April 2003, the Veteran complained of "some ringing in his ears."  In September 2009, the Veteran complained of bilateral tinnitus.  In March 2010, it was noted that the Veteran had complained of a history of hearing loss, but he had missed a past audiological appointment.  

In August 2010, the Veteran reported that he had experienced an asymmetry in hearing since having a gun fired over his left ear in service.  The Veteran complained of constant tinnitus that interfered with sleep.  A clinician found that the Veteran's right ear hearing was within normal limits at 250 Hertz to 2000 Hertz and 8000 Hertz, sloping to a moderate loss at 4000 Hertz.  Left ear hearing was within normal limits at 250 Hertz to 1000 Hertz, sloping to a moderately severe loss at 3000 Hertz to 4000 Hertz.  The clinician diagnosed the Veteran with a combined-type sensorineural hearing loss.  

The Veteran underwent an audiological examination in March 2011, at which he complained of a constant bilateral tinnitus since the 1980s, with his left ear louder than his right.  The examiner noted the Veteran's reported in-service exposure to loud noises, and his post-service occupational exposure to noise while serving as a truck driver without hearing protection.  The Veteran reported that he needed people to repeat their words for some time, but he did not know when that symptom began.  The examiner noted that the Veteran reported a family history of hearing loss, with the Veteran's sister losing her hearing before the age of 50.  Upon consideration of these factors, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were due to military acoustic trauma.  As a rationale for this opinion, the examiner noted that the Veteran's hearing was within normal limits in both ears at separation, and no significant change in hearing was noted during the Veteran's military service.  The examiner also noted that the Veteran reported that his tinnitus began in the 1980s, after his military service.  The examiner noted that while the Veteran was exposed to loud noise in the military, he was also exposed to loud noises after his military service.  

To the extent that the Veteran believes that his bilateral hearing loss disability and tinnitus are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a bilateral hearing loss disability and tinnitus, the issue of causation of such a medical condition when symptomatology first manifests after service is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss disability and tinnitus, and it finds that he has not done so.  The Veteran first complained of ringing in his ears in April 2003, some 35 years after his separation from service.  In his March 2011 audiological examination, the Veteran said that he first experienced ringing in his ears in the 1980s, or, at the earliest, some 12 years after his separation from service.  The first clinical treatment for hearing loss occurred in 2010, some 42 years after the Veteran's separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  As noted, the Veteran specifically denied perceiving any hearing loss at separation.

Furthermore, with regard to the issue of a continuity of symptomatology of symptoms since service, the Veteran failed to mention tinnitus symptoms at any time for approximately 35 years following service, and hearing loss symptoms for over 40 years following service.  Furthermore, the Veteran stated to a VA examiner that his tinnitus began, at earliest, 12 years after service.  While the Veteran's failure to seek treatment for decades after his separation from service is not dispositive a fact on its own, it is a factor that weighs against his claims.  Additionally, while the Veteran contends that he has experienced hearing loss since a weapon was fired over his left ear, audiometric testing at separation did not show that the Veteran had a hearing loss disability, nor did the Veteran complain of tinnitus at service separation.  In September 2010, the Veteran wrote that his shotgun rider fired shots out of the truck while he was driving, which he stated was another reason for the ringing in his ears.  However, again, the Veteran did not actually allege in this statement that the ringing began during his military service.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that neither a bilateral hearing loss disability nor tinnitus was shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the preponderance of the evidence is against granting service connection for a bilateral hearing loss disability and tinnitus.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran argues that he is entitled to an effective date earlier than March 17, 2010 for the award of service connection for PTSD.  The Board agrees.

The Veteran initially submitted a claim for service connection for PTSD in February 2004.  A July 2004 rating decision denied the Veteran's claim.  The Veteran neither appealed that decision, nor submitted any additional evidence within one year of that decision.  Thus, that decision became final one year later and represents a final denial of the claim.  38 C.F.R. § 3.104 (2014).

The Veteran submitted a petition to reopen his claim for service connection for PTSD that was received in August 2005.  A January 2006 rating decision denied the Veteran's claim, and in February 2006, the Veteran timely disagreed with this rating decision.  A statement of the case was issued in September 2007, and in October 2007, the Veteran perfected his appeal to the Board.  In December 2009, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran timely appealed the Board's decision to the Court.  In addition to appealing this decision to the Court, the Veteran additionally filed with the RO a petition to reopen his claim of entitlement to service connection for PTSD in March 2010; however, given that the Veteran's claim was already on appeal, this submission was not a freestanding claim, but simply as a confirmation of the Veteran's desire to reopen his claim.  While an appeal of the Veteran's claim was pending before the Court, an April 2011 rating decision granted the Veteran's claim of entitlement to PTSD and assigned a 30 percent disability evaluation effective March 17, 2010.  In May 2011, the Veteran timely disagreed with the April 2011 rating decision.  

In May 2011, the Court issued a Memorandum Decision that reversed and set aside the Board's December 2009 denial of service connection for PTSD.  In March 2012, the Board dismissed the Veteran's appeal of the claim of entitlement to service connection for PTSD as moot, because an April 2011 rating decision had granted the Veteran's claim while the case was pending before the Court.  

Turning now to an application of the pertinent law to the facts in this case, the Board finds that an effective date for the award of PTSD of August 22, 2005 is warranted.  August 22, 2005, is the date when the Veteran filed his petition to reopen his claim of entitlement to service connection for PTSD, and the Board finds that the Veteran has been continually prosecuting his claim of entitlement to PTSD since that time.
With respect to the award of an effective date before August 22, 2005, regardless of whether the Veteran's entitlement to service connection arose before this date, the law is clear that when a claim is successfully reopened, the proper effective date is the later of the date of receipt of the claim to reopen and the date that entitlement to benefits arose.  Therefore, August 22, 2005, the date when the Veteran submitted his petition to reopen his claim for service connection, is the proper effective date in this case, and to that extent his claim is granted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

An effective date of August 22, 2005, but no earlier, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's claims of entitlement to service connection for a bilateral foot disability and for COPD, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record, for example a January 2011 VA treatment report, suggests that the Veteran has multiple hammer toes, a bilateral bunion deformity, and a flatfoot deformity.  In September 2010, the Veteran contended that he wore boots in-service that were not his size and that were not "made for marching on long walks."  The Veteran indicated that he did not want to complain in service, but simply wanted to finish his training and "move on."  The Veteran has not been provided with a VA examination to address whether a relationship exists between the Veteran's in-service experiences and his current bilateral foot disability.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

Turning to the Veteran's claim of entitlement to service connection for COPD, the Veteran's VA treatment records indicate that he has been diagnosed with mild COPD.  In September 2010, the Veteran contended that he inhaled diesel fumes and dust while serving as a truck driver.  The Veteran has not been provided with a VA examination to address whether a relationship exists between the Veteran's in-service experiences and his current COPD.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

With regard to the Veteran's claims of entitlement to service connection for a right shoulder disability, a low back disability, a left knee disability, a left hip disability, sleep apnea, hypertension, gastritis, GERD, and a prostate disability, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2012, the Veteran timely disagreed with the August 2012 rating decision denying service connection for the above-listed disabilities.  A statement of the case has not been issued as to these claims.  Therefore, the Board must remand the claims so that a statement of the case may be issued.

With regard to the Veteran's claim for a greater evaluation of his service-connected PTSD, the Board has granted the Veteran an effective date of August 22, 2005, for the award of service connection for PTSD.  The Board will remand the Veteran's claim in order to allow the AOJ to assign the Veteran a rating for this period in the first instance, and, upon consideration of the entirety of the evidence, to determine whether a rating in excess of 30 percent is available to the Veteran at any time.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of his bilateral foot disability and COPD.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough physical examination of the Veteran, the examiners should:

a) Diagnose and describe the nature of the Veteran's bilateral foot disability and COPD.

b) Opine whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bilateral foot disability or COPD either began during or was otherwise caused by his military service?  The examiner should consider the Veteran's contentions that he wore ill-fitting shoes during service and that he was exposed to dust and diesel fumes as a truck driver.

2.  Issue a statement of the case on the issues of entitlement to service connection for a right shoulder disability, a low back disability, a left knee disability, a left hip disability, sleep apnea, hypertension, gastritis, GERD, and a prostate disability.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  These matters should be returned to the Board only if an appeal is perfected.

3.  Readjudicate the claims of entitlement to service connection for a bilateral foot disability and COPD, and assign an appropriate disability rating or staged rating(s) for the Veteran's PTSD.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


